

115 HR 2143 IH: Donald J. Trump Wealth Tax Act of 2017
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2143IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Vargas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo impose a net worth tax of 14.25 percent on all individuals and trusts with a net worth of
			 $10,000,000 or more.
	
 1.Short titleThis Act may be cited as the Donald J. Trump Wealth Tax Act of 2017. 2.FindingsCongress finds the following:
 (1)In 1999, then Presidential candidate Donald J. Trump said the following on Good Morning America regarding his wealth tax plan, If I were president, it would be passed. I think if somebody else is president, it probably can't be. … This is a tax paid by 1 percent, but the 1 percent will be very big beneficiaries with what's going to happen and the positive forces that would take place in the economy..
 (2)In an interview with Sean Hannity on Fox News in 2015, then Presidential candidate Trump described his 1999 wealth tax plan as a very conservative thing to do..
 (3)The proposed tax plan, according to then Presidential candidate Trump, was expected to raise $5.7 trillion and pay off the national debt in its entirety at the time.
 (4)Many prominent conservatives have argued reducing the national debt is crucial for our economic health and prosperity, including the following:
 (A)According to a 2011 Heritage Foundation Report, Saving the American Dream, Our national debt now is nearly 70 percent of GDP and on track to hit 185 percent within 25 years. Lower debt will remove the threat of financial crisis and restore the confidence of investors and lenders. It will also sharply reduce the debt burden on future generations, relieve the pressure on interest rates, and help to secure our prosperity..
 (B)Republican National Committee Chairman, now White House Chief of Staff, Reince Priebus in his 2014 Statement on the National Debt Increase stated, Spending more money than we have is immoral; it hurts future generations who will be left to pay off the bills. Taking care of this generation shouldn’t require robbing the next. This is why Republicans have fought for fiscal responsibility in Congress..
 (C)As the Cato Institute wrote in 2016, The debt matters. Not only is it remarkably unfair to our children and grandchildren, it is imposing costs today. Our economic growth is slower and our wages lower than they would be if it were smaller. Other political and economic priorities are being squeezed out. Interest on the debt was projected to reach $261 billion this year, and exceed $500 billion by 2020 even before factoring in the recent budget-busting deals..
 (D)In August of 2016, President of the Committee for a Responsible Federal Budget, Maya MacGuineas, said, The evidence is clear: Reducing our projected long-term debt will promote economic growth; increasing debt will slow that growth..
 (E)According to the GOP Platform in 2016, Our national debt is a burden on our economy and families. The huge increase in the national debt demanded by and incurred during the current Administration has placed a significant burden on future generations. We must impose firm caps on future debt, accelerate the repayment of the trillions we now owe in order to reaffirm our principles of responsible and limited government, and remove the burdens we are placing on future generations. A strong economy is one key to debt reduction, but spending restraint is a necessary component that must be vigorously pursued..
 (5)Since the beginning of the Global War on Terror, the Overseas Operations in Iraq, Afghanistan, and other War on Terror-related activities have added an estimated $1.7 trillion to the national debt (according to figures by the Congressional Research Service and the Congressional Budget Office).
 (6)Several academic and media reports project total spending and future obligations for the Overseas Operations in Iraq, Afghanistan, and other War on Terror-related activities to cost between $4 trillion and $6 trillion (a recent report by the Cost of War project at Brown University estimates the costs through 2053 as $4.792 trillion).
 (7)If the Donald J. Trump Wealth Tax raises the $5.7 trillion that President Trump expected it would in 1999, it would cover all current and future obligations incurred by the Global War on Terror and reduce the debt to GDP ratio from 77 percent to 46 percent.
 (8)On February 28, 2017, President Trump declared in his speech before Congress that, Democrats and Republicans should get together and unite for the good of our country and for the good of the American people..
 (9)In the spirit of bipartisanship, we introduce the Donald J. Trump Wealth Tax to fulfill his promise to the American people and substantially reduce our national debt.
			3.Donald J. Trump wealth tax
 (a)Tax imposedThere is hereby imposed a tax equal to 14.25 percent of so much of the net worth of any individual who is a citizen or resident of the United States, or any applicable trust, as exceeds $10,000,000.
 (b)ValuationFor purposes of this section, net worth shall be determined as of the date of the enactment of this Act under rules similar to the rules for determining the taxable estate of a decedent under chapter 11 of the Internal Revenue Code of 1986, except that in the case of any married individuals, the tax imposed by this section shall be determined jointly.
 (c)TrustsFor purposes of this section— (1)Applicable trustThe term applicable trust means any trust which is not treated as a grantor trust under such Code and which is—
 (A)a domestic trust; or (B)any portion of a foreign trust which is allocable, under such rules as the Secretary of the Treasury may prescribe, to one or more beneficiaries who are citizens or residents of the United States.
 (2)Grantor trustThe net worth of any grantor trust shall be taken into account by the grantor in determining the tax imposed by this section.
 (d)Exclusion of principal residence and its indebtednessThe value of any principal residence (within the meaning section 121 of such Code), and any acquisition indebtedness (as defined in section 163(h)(3)(B) of such Code) with respect thereto, shall not be taken into account under subsection (a).
			